Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This is the first Office action on the merits of Application No. 16/507,111 filed on 7/10/2019.  Claims 1-5 are currently pending. 

Priority
Application claims the benefit of Japanese Application No. 2018-141270, filed on 7/27/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/10/2019, and 8/13/2020 have been received and considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Therefore, the “region that a virtual straight line obtained by connecting at least a center of the crankshaft to a center of the main shaft crosses when viewed from the axial direction of the main shaft. must be shown” or the feature(s) canceled from the claim(s).  

While a “virtual straight line connecting the center of the crankshaft to a center of the main shaft”, is shown, and labeled as K1, in Figure 5, the purported region A1, as described in the specification, does not point to or encompass any region as shown in Fig. 5, according to the definition of region which implies there must be an “area”, for instance “square footage”. In Fig. 5, the reference character A1 merely encompasses the length of the virtual straight line K1, and forms no encompassing region, i.e., with interior space. 
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “wherein the primary driven gear and the packing surface overlap in a region that a virtual straight line obtained by connecting at least a center of the crankshaft to a center of the main shaft crosses when viewed from the axial direction of the main shaft”. Support for the limitation can be found in the Specification on page 13, lines 13-22.
If a particular region was shown in Figure 5, then it is possible that said “region”, that line K1 crosses, could be interpreted using a special definition. But no particular region A1 is shown in Figure 5, only a reference character A1 that encompasses the length of line K1, which is, by definition, not a region with a defined area. Therefore, the skilled artisan must construe the claim according to its ordinary meaning. According to the sentence, it is possible that the limitation “wherein the primary driven gear and the packing surface overlap in a region that a virtual straight line obtained by connecting at least a center of the crankshaft to a center of the main shaft crosses when viewed from the axial direction of the main shaft”, could be interpreted in the following ways, just to give a few examples:


    PNG
    media_image1.png
    669
    736
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    673
    1294
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    687
    713
    media_image3.png
    Greyscale

Because the claims may be referring to any of these regions, and because there is no well-defined region, or any region, shown in the Drawings, or precisely defined in the Specification, the skilled artisan may not discern what is included or excluded by the claim; therefore applicant has failed to set forth the metes and bounds of the claim.  It might be more plausible to say that a circumference of primary driven gear, and the packing surface 42, both intersect virtual straight line K1, which is what appears to be shown in Fig. 5, … or something like that. 
Claim 4, “the region that the virtual straight line crosses” has the same issue.
Claim 3 has the same issue. 

Claim 4 recites: “intervening members which are disposed between the main shaft and the primary driven gear and provided in the main shaft in an attachable and detachable manner”. In 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5960761 (Kawakubo), in view of US Patent 6926096 (Hoyjo), or, in view of US Patent 7845246 (Tsukada).
As to claim 1, Kawakubo discloses:
A power unit comprising:
a crankcase (for instance at least crank case 3, including upper casing 4, lower casing 5, with journal supporting portions 26.5, etc.) which accommodates a crankshaft (10) and a main shaft (12)  arranged in parallel to each other;
a crank side cover (Fig. 2, and see Fig. below) which covers one end portion of the crankshaft from the outside in an axial direction of the crankshaft;
a primary driven gear (95) which is provided in the main shaft and meshes with a primary drive gear (94) of the crankshaft;
a clutch (34) provided at one end portion of the main shaft; 
Kawakubo discloses an analogous clutch cover (Fig. 2, and see Fig. below), and analogous packing surface mounted to a crankcase, but does not provide:

Nevertheless, fasteners are a ubiquitous connection method known in the art, and is one of a limited number of attachment methods. 
By way of example, US Patent 6926096 (Hoyjo), and US Patent 7845246 (Tsukada), each provide fasteners (bolts), connecting an analogous clutch cover (not relied upon), to a case (not relied) upon. See Fig. 3 of Tusukada, and bolts 9 in Fig. 2 of Hoyjo.

    PNG
    media_image4.png
    405
    518
    media_image4.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to provide bolts at the packing surface of Kawakubo, to fasten the clutch cover of Kawakubo to the crank case of Kawakubo, because, inter alia, applying a known technique (fastening) to a known device (method, or product) ready for improvement to yield predictable results (joinery of two external casings), is a matter of ordinary skill, (KSR v. Teleflex).
As best understood, Kawakubo does not provides: 

See Marked-up Figure below, which shows the packing surface does not quite overlap the primary driven gear where said virtual straight line would cross, because the packing surface is located slightly radially outside of said primary driven gear 95. However, the selection of a gear size is a result-dependent variable, which depends on a desired relationship between and input speed and an output speed. Selecting the size of primary driven gear is a matter of optimization for a particular purpose or design choice. See for instance MPEP, 2144.05 (II)(A). In addition, mere changes in size, proportion is indicia of nonobviousness (MPEP 2144.04 (IV) (A)).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to adjust the size of the gear pairing of Kawakubo, because, inter alia, routine optimization, change in size, and/or, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is a matter of ordinary skill. (KSR v. Teleflex).
By sizing the gear of Kawakubo, slightly larger, and therefore the primary driving gear slightly smaller, which is the choice of the designer, Kawakubo will inevitably provide: 
“wherein the primary driven gear and the packing surface overlap in a region that a virtual straight line obtained by connecting at least a center of the crankshaft to a center of the main shaft crosses when viewed from the axial direction of the main shaft”. 
Applicant has not provided any criticality for the size of its primary driven gear, or the purpose of this “overlapping”, when viewed from an arbitrary direction, other than keeping a gearbox compact. Yet, resizing the gear pairing of Kawakubo will have zero net effect on the size of its gearbox. 

    PNG
    media_image5.png
    633
    902
    media_image5.png
    Greyscale


As to claims 2-3, the combination, in particular Kawakubo discloses:
a valve operation mechanism member (timing gear, see paragraph 56, timing chain, see paragraph 56) provided on the crankshaft, 
wherein a wall body (journal supporting portion 265) which protrudes further outward in the axial direction of the crankshaft than the packing surface and surrounds the valve operation mechanism member is provided on the crankcase, and
a relief portion (See Fig. and Fig. below)  which relieves the clutch cover is formed in a portion of the wall body adjacent to the clutch cover.
wherein the clutch cover and the wall body overlap in the region that the virtual straight line crosses when viewed from the axial direction of the crankshaft.

    PNG
    media_image6.png
    487
    452
    media_image6.png
    Greyscale



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5960761 (Kawakubo), in view of Hoyjo/Tsukada), and further in view of US Publication 2007/0272196(Nishi).
As to claim 4, Kawakubo, provides an analogous intervening member (needle bearing 87), (while the bearing itself may have multiple “members”). Nevertheless, for the sake of the rejection, Kawakubo does not provide:  “further comprising: intervening members which are disposed between the main shaft and the primary driven gear and provided in the main shaft in an attachable and detachable manner”, 
Nevertheless, Nishi provides analogous intervening members (needle bearing and hub on main shaft; see Fig. below). 

Kawakubo does not provide: “wherein a thickness of the intervening members is larger than an amount of overlapping between the primary driven gear and the packing surface in the region that the virtual straight line crosses”. Nevertheless, the packing surface of Kawakubo appears to be the same thickness of its analogous needle bearing. Thus, providing the additional hub of Nishi, will add thickness to the cumulative intervening members, and will obviate the claim. Regardless, mere changes in size, proportion is indicia of nonobviousness (MPEP 2144.04 (IV) (A)).

    PNG
    media_image7.png
    670
    604
    media_image7.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5960761 (Kawakubo), in view of Hoyjo/Tsukada), and further in view of Nishi, and further in view of US Patent 8490768 (Gokan).
As to claim 5, the combination does not provide: “wherein concave portions are formed in surfaces of the intervening members facing outward in the axial direction of the main shaft.” Nevertheless, analogous concave portions are formed in analogous hub members of a clutch in Gokan. 
See Fig. 2, and paragraph 47 for example the concave portion in bearing plate 21, which fits around convex small diameter part 65a of holding tool 85.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to form an analogous concave portion in the intervening members of Kawakubo/Nishi, because, inter alia, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (facilitation of assembly/disassembly), is a matter of ordinary skill. (KSR v. Teleflex).

Interpretation of Claims
Claim 4, recites: a thickness of the intervening members”, which is broad, and may include a thickness of an individual intervening member or both cumulatively”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 8662233 (Saitoh), provides a similar crankcase and packing surfaces. 20180087603 (Kittaka), provides an analogous crankcase. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN P DODD/Examiner, Art Unit 3655                                                                                                                                                                                                        /CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655